Citation Nr: 1106172	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral hearing loss.

The Board notes that in January 2011 the Veteran changed his 
representative from Veterans of Foreign Wars of the United States 
to Disabled American Veterans.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

In correspondence dated January 2011, the Veteran requested an 
opportunity to testify before a Decision Review Officer (DRO) at 
the RO in Cleveland, Ohio.  Therefore, the case will be remanded 
to accommodate the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
before a DRO at the RO in Cleveland, Ohio.  
The Veteran should be notified in writing of 
the date, time and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


